Citation Nr: 9902856	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for Hashimotos 
thyroiditis, with hypothyroidism, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from June 1968 to September 
1988.

This matter is before the Board of Veterans Appeals (BVA or 
Board) on appeal from a rating decision entered in December 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, denying the veterans claim 
for increase for Hashimotos thyroiditis, with 
hypothyroidism.  Such matter was most recently before the 
Board in April 1997, when it was remanded to the RO for 
evidentiary and procedural development, including 
readjudication of the claim for increase under substantive 
changes to the regulations governing the criteria for the 
rating of endocrinal disorders which were effected in June 
1996.  See 61 Fed. Reg. 20446 (1996).  Pursuant to the 
Boards request, the RO thereafter sought and obtained 
pertinent treatment records and arranged for the veteran to 
be examined by VA medical professionals.  Following the 
completion of such actions, the RO issued a supplemental 
statement of the case in September 1998, wherein the reasons 
for the continued denial of the veterans claim for increase 
under the rating criteria modified in June 1996 were fully 
articulated.  However, the veterans representative submitted 
to the RO on November 5, 1998, without a waiver of RO 
consideration, additonal evidence consisting of medical 
records compiled by private treating physicians, which were 
not considered by the RO prior to its recertification of the 
appeal to the Board later in November 1998.  

As a result, further action by the RO for consideration of 
the evidence submitted in November 1998 is in order.  
Accrodingly, this matter is again REMANDED to the RO for the 
following actions:

The RO should undertake a readjudication 
of the veterans claim for increase for 
Hashimotos thyroiditis, with 
hypothyroidism, based on all of the 
evidence of record and all governing 
legal authority.  The veteran and his 
representative should then be advised of 
the determination made, and if the 
benefit sought continues to be denied, 
each should be furnished with a 
supplemental statement of the case.  They 
should thereafter be afforded a 
reasonable period in which to respond, 
following which the matter should be 
returned to the Board for further 
appellate consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
